OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015
IN RE SYLVIA MARTINEZ Tr. Ct. No. 2014CR1384                   WR-83,996-01
This notice is in reference to "MOTION TO WITHDRAW MOTION FOR LEAVE TO
FILE AN ORIGINAL PETITION FOR WRIT OF MANDAMUS". No action will be
taken on this motion. The motion will be placed in the file.
                                                             Abel Acosta, Clerk

                            PRESIDING JUDGE 187TH JUDICIAL DISTRICT
                            300 DOLOROSA ST., #3097
                            SAN ANTONIO, TX 78205-3028
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015
IN RE SYLVIA MARTINEZ Tr. Ct. No. 2014CR1384                   WR-83,996-01
This notice is in reference to "MOTION TO WITHDRAW MOTION FOR LEAVE TO
FILE AN ORIGINAL PETITION FOR WRIT OF MANDAMUS". No action will be
taken on this motion. The motion will be placed in the file.
                                                             Abel Acosta, Clerk

                            CHAD VAN BRUNT
                            310 SOUTH SAINT MARY'S STREET
                            SUITE 1840
                            SAN ANTONIO, TX 78205
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015
IN RE SYLVIA MARTINEZ Tr. Ct. No. 2014CR1384                   WR-83,996-01
This notice is in reference to "MOTION TO WITHDRAW MOTION FOR LEAVE TO
FILE AN ORIGINAL PETITION FOR WRIT OF MANDAMUS". No action will be
taken on this motion. The motion will be placed in the file.
                                                             Abel Acosta, Clerk

                            4TH COURT OF APPEALS CLERK
                            CADENA-REEVES JUSTICE CENTER
                            300 DOLOROSA, THIRD FLOOR
                            SAN ANTONIO, TX 78205-3037
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015
IN RE SYLVIA MARTINEZ Tr. Ct. No. 2014CR1384                   WR-83,996-01
This notice is in reference to "MOTION TO WITHDRAW MOTION FOR LEAVE TO
FILE AN ORIGINAL PETITION FOR WRIT OF MANDAMUS". No action will be
taken on this motion. The motion will be placed in the file.
                                                             Abel Acosta, Clerk

                            LAUREN SCOTT
                            ASSISTANT CRIMINAL DISTRICT ATTORNEY
                            101 W. NUEVA STREET
                            SAN ANTONIO, TX 78205
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015
IN RE SYLVIA MARTINEZ Tr. Ct. No. 2014CR1384                   WR-83,996-01
This notice is in reference to "MOTION TO WITHDRAW MOTION FOR LEAVE TO
FILE AN ORIGINAL PETITION FOR WRIT OF MANDAMUS". No action will be
taken on this motion. The motion will be placed in the file.
                                                             Abel Acosta, Clerk

                            NICOLAS A LAHOOD
                            1924 N MAIN AVE
                            SAN ANTONIO, TX 78212-3942
                            * DELIVERED VIA E-MAIL *